Filed 11/9/21 P. v. Garcia CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

    THE PEOPLE,
                                                                                             F081650
           Plaintiff and Respondent,
                                                                              (Super. Ct. No. MCR032569)
                    v.

    YADIRA GARCIA,                                                                        OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from an order of the Superior Court of Madera County. Mitchell C.
Rigby, Judge.
         Conness A. Thompson, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Darren K. Indermill and Paul E.
O’Connor, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-


*        Before Levy, Acting P. J., Detjen, J. and Smith, J.
       Defendant Yadira Garcia was found not guilty by reason of insanity of battery of a
nonconfined person while in prison in 2009. Between 2009 and 2012 she was committed
to the State Department of State Hospitals-Patton (Patton State Hospital); she was
released to an outpatient program between 2012 and 2015; and in 2015 she was again
committed to Patton State Hospital where her commitment was extended by the trial
court for two years in 2016 and again in 2018. In 2020, a jury found that defendant
represented a substantial risk of physical harm to others as a result of her mental disease,
defect, or disorder, and the trial court extended her commitment at Patton State Hospital
for two years. Defendant appeals that order, contending that the evidence presented at
trial was insufficient to sustain the jury’s verdict. The People disagree. We affirm.
                             PROCEDURAL SUMMARY
       On July 23, 2008, the Madera County District Attorney filed a complaint charging
defendant with battery on a nonconfined person while confined in state prison (Pen.
Code, § 4501.5;1 count 1).
       On January 7, 2009, defendant pled guilty and not guilty by reason of insanity.
After entry of the pleas, the trial court took evidence and found defendant not guilty by
reason of insanity.
       On January 28, 2009, the trial court committed defendant to the custody of Patton
State Hospital for treatment (§ 1026) for a term not to exceed four years.
       On March 21, 2012, the trial court ordered that defendant be released to outpatient
treatment through the Central California Conditional Release Program (CONREP). Her
release to CONREP was extended three times—on April 24, 2013, on March 26, 2014,
and again on May 13, 2015.
       On September 16, 2015, the trial court found that defendant violated the rules of
CONREP. The court further concluded that she continued to suffer from a mental

1      All further statutory references are to the Penal Code.


                                             2.
disease, defect, or disorder that caused her to pose a substantial risk of harm to herself
and the public and therefore committed her to Patton State Hospital. Her commitment
was extended for two years pursuant to section 1026.5, subdivision (b), on May 11, 2016,
and again on May 2, 2018.
       On December 27, 2019, the People filed a petition pursuant to section 1026.5,
subdivision (b), to extend defendant’s commitment for two additional years. On July 16,
2020, a jury found that defendant posed a substantial risk of harm to others as a result of
a mental disease, defect, or disorder. The jury further found not true that defendant no
longer posed a substantial danger of physical harm to others because she was taking
medicine that controlled her mental condition and that she would continue to take that
medicine in an unsupervised environment. On the same date, the trial court extended
defendant’s commitment at Patton State Hospital for two years.
       On August 27, 2020, defendant filed a notice of appeal.
                                FACTUAL SUMMARY2
       Dr. Kerry Hannifin
       Hannifin was a forensic psychologist at Patton State Hospital. Her job duties
included diagnosis, treatment, and risk assessment of patients at Patton State Hospital.
She prepared a section 1026.5 extension report recommending that defendant’s
commitment to Patton State Hospital be extended for two years. Before she prepared her
report, she communicated with defendant’s treatment team, and reviewed several months
of defendant’s treatment records, hospital records regarding any incidents defendant had
been involved in, and emergency medication administrations. She further considered
defendant’s diagnosis, the reason for the diagnosis, defendant’s understanding of her
diagnosis and symptoms, her prescribed medication, defendant’s feelings regarding her


2     The facts relevant to this appeal are those presented at the trial regarding the
People’s December 29, 2019 petition to extend defendant’s commitment.


                                             3.
need for medication, her current treatments, defendant’s understanding of and
participation in her treatments, her history of violence over the past year, her
understanding of her triggers, and her plan to cope with symptoms moving forward.
       Hannifin understood that defendant was originally committed to Patton State
Hospital because of a mental health episode while she was in prison. She opined that
defendant continued to suffer from schizoaffective disorder, depressive type; and
substance abuse disorder, including use of alcohol, opioids, and methamphetamine.
Persons with schizoaffective disorder display symptoms that can include hallucinations
and delusions. Persons with schizoaffective disorder, depressive type, also exhibit
depression symptoms which might include sadness, withdrawn or isolative behavior, or
flat affect, self-harm, suicidal tendencies, and lack of motivation. Defendant’s
hallucinations and delusions were “no longer … prominent symptom[s], meaning that
they seem[ed] to be very well controlled with her medication ….” However, defendant
continued to display symptoms of depression, including flat affect, and withdrawn and
isolative behavior. Defendant previously expressed to Hannifin that she had difficulty
abstaining from substance abuse when not committed, which exacerbated her symptoms.
She also previously described to Hannifin having previously suffered from depression,
delusions, and auditory hallucinations. When suffering from those symptoms, defendant
engaged in violent behavior.
       Recently, defendant had been compliant with her prescribed medication, causing
her hallucinations and delusions to stabilize; had not engaged in any acts of violence in
the previous year; had not requested any emergency medication in the previous year; had
attended 97 percent of her treatment groups; and had started work on a relapse prevention
plan. However, based on her review of defendant’s medical records and her examination
of defendant, Hannifin concluded that defendant continued to exhibit symptoms of
depression.



                                             4.
       Hannifin concluded that defendant continued to pose a substantial risk of physical
harm to others as a result of her mental disease, defect, or disorder. She posed a risk
because she continued to exhibit symptoms of her psychiatric disorder, primarily
depressive disorder, but she did “not fully recognize that she ha[d] those symptoms.”
Hannifin explained that long-term control of psychiatric symptoms required more than
medication—it required defendant to have some insight into her condition. Defendant
identified her diagnoses as schizophrenia and depression; symptoms as auditory
hallucinations; triggers as loud noises, seeing people using drugs and alcohol, “ ‘old
neighborhoods, [and] old friends’ ”; she identified her warning signs for decompensation
as “ ‘not taking [her] med[ication], not eating and not sleeping’ ”; she identified her
coping skills as listening to “ ‘music, drawing, talking to family or friends, crocheting,
and anything crafty’ ”; she agreed that she needed to be on her medication because it
stabilized her. However, when asked about her depressive symptoms, defendant stated
that she last experienced symptoms six months ago. Although defendant had insight into
her schizoaffective disorder and had made progress with respect to those symptoms,
because of her complete lack of insight into her depressive symptoms, Hannifin opined
defendant would be unable to recognize and cope with her symptoms in the community
which would likely lead to her psychological decompensation or substance abuse. She
opined that defendant required additional treatment for her depressive symptoms.
       On cross-examination, Hannifin testified that defendant’s uncontrolled depressive
symptoms made her a danger to others. Whether defendant actively interacted with
others at the hospital, whether defendant appeared to be withdrawn, and whether
defendant had recently engaged in dangerous behavior were all relevant to her
determination that defendant continued to have depressive symptoms. But even if
defendant sometimes engaged with others, was not completely withdrawn, and had not
recently exhibited dangerous behavior, it would not undermine Hannifin’s conclusion
that defendant exhibited depressive symptoms into which she had no insight.

                                             5.
       Defendant
       Defendant acknowledged that she has schizoaffective disorder, depressive type.
She testified that “[she] hear[d] voices, … sometimes [she] s[aw] things, and … [she had]
depression.” When she got depressed, she would “isolate [her]self[] and [did not] want to
get out of bed.” While defendant agreed with the diagnoses, she testified that she had not
heard voices in five years, had not seen visual hallucinations in 11 years, and her
depression was stable. The last time defendant had visual or auditory hallucinations she
was taking her prescribed medication, but it was a different medication. Defendant
testified that she was committed to Patton State Hospital when her CONREP release was
revoked because of her drug use. She used drugs in that instance because she was
involved in an unhealthy romantic relationship. Defendant’s previous unhealthy
relationships shared the common feature of having been with gang members. She
decided that going forward she would only enter into relationships with “somebody more
stable[;] somebody with a job[;] somebody more sophisticated.” She recognized that any
relationship would need to be with someone who would support her in being sober. In
addition to the change in her romantic relationship goals, defendant also regularly talked
to her family, participated in programs at the hospital, participated in the “work
government,” and went to her “groups” to help keep her stable. Defendant’s family
learned that she had a mental illness and had become very supportive. Her family knew
the resources available to her and knew how important it was that she take her
medication. Defendant believed that her family would support her if she was released
from Patton State Hospital.
       Defendant acknowledged that she previously had difficulty controlling her
behavior. However, she stated that she could control her symptoms because she had
acquired skills and tools to do so at the group sessions at Patton State Hospital. She had
practiced the skills in her years at the hospital and she had decided that she was ready to
go take care of her mother. Defendant was also prescribed medication for her

                                             6.
schizoaffective disorder and depression. She took the medication twice every day. She
understood that she needed to take her medication twice every day for the rest of her life.
       Defendant knew how to address her depression symptoms. When she felt herself
starting to get depressed, she needed to force herself to get out of bed and seek out
someone for help or talk to a family member. She also used her coping skills—listening
to music, drawing, exercising, taking a walk, talking to staff, and helping in “work
government.” The last time defendant was engaged in any kind of violence was in 2016
when she got into a fight with another patient at the hospital. The last time defendant
used illegal drugs was in 2017. Since then, she became involved in narcotics and alcohol
treatment programs.
                                      DISCUSSION
       The jury found that defendant’s mental illness caused her to represent a substantial
danger of physical harm to others. (See § 1026.5, subd. (b)(1).) The jury further found
not true that defendant no longer posed a substantial danger of physical harm to others
because she was taking medication that controlled her mental condition and that she
would continue to take that medicine in an unsupervised environment. Defendant
contends that the jury’s findings were not supported by substantial evidence. The People
disagree, as do we.
       1. Legal Framework
       In a proceeding pursuant to section 1026.5, if the People prove that a defendant,
“by reason of a mental disease, defect, or disorder represents a substantial danger of
physical harm to others,” the defendant will be recommitted for an additional period of
two years from the date of termination of the previous commitment. (§ 1026.5,
subd. (b)(1), (8).) Proof that a defendant “represents a substantial danger of physical
harm to others” under section 1026.5, subdivision (b)(1) requires proof that the defendant
has “had serious difficulty controlling his potentially dangerous behavior.” (People v.
Zapisek (2007) 147 Cal.App.4th 1151, 1159 (Zapisek); People v. Bowers (2006) 145

                                             7.
Cal.App.4th 870, 878.) “ ‘ “ ‘In reviewing the sufficiency of evidence to support a
section 1026.5 extension, we apply the test used to review a judgment of conviction;
therefore, we review the entire record in the light most favorable to the extension order to
determine whether any rational trier of fact could have found the requirements of
section 1026.5[, subdivision] (b)(1) beyond a reasonable doubt.’ ” ’ ” (Zapisek, at
p. 1165.) We do not reweigh the evidence or reevaluate the credibility of witnesses.
(People v. Mohamed (2011) 201 Cal.App.4th 515, 521.)
       “ ‘ “ ‘Whether a defendant “by reason of a mental disease, defect, or disorder
represents a substantial danger of physical harm to others” under section 1026.5 is a
question of fact to be resolved with the assistance of expert testimony.’ … [Citation.]”
[Citation.] A single psychiatric opinion that an individual is dangerous because of a
mental disorder constitutes substantial evidence to support an extension of the
defendant’s commitment under section 1026.5.’ ” (Zapisek, supra, 147 Cal.App.4th at
p. 1165.) “However, ‘expert medical opinion evidence that is based upon a “ ‘guess,
surmise or conjecture, rather than relevant, probative facts, cannot constitute substantial
evidence.’ ” ’ ” (People v. Redus (2020) 54 Cal.App.5th 998, 1011.)
       2. Analysis
       The parties are in agreement that the evidence supported the conclusion that
defendant had a mental disorder. Defendant’s argument is instead focused on whether
the evidence was sufficient to show that she posed a “substantial danger of physical harm
to others” (§ 1026.5, subd. (b)(1)) and had “a serious difficulty controlling [her]
potentially dangerous behavior” (Zapisek, supra, 147 Cal.App.4th at p. 1159).
       Defendant argues that no evidence was presented to show that her mental disorder
caused her to have serious difficulty controlling her behavior. Instead, she contends that
Hannifin “hypothesized that if [defendant] [was] depressed and her depressive symptoms
were not controlled then that in-and-of-itself would make [her] a danger to the
community.” We disagree with defendant’s characterization of the evidence.

                                             8.
       Hannifin testified that defendant’s schizoaffective disorder, depressive type has a
psychotic component and a mood component. Based on her review of defendant’s
medical records and her examination of defendant, defendant exhibited depressive
symptoms (the mood component) but had a complete lack of insight into those
symptoms. She explained that because of defendant’s complete lack of insight into her
depressive symptoms—which was required for long-term control of her symptoms—she
would be unable to recognize and cope with her symptoms in the community which
would likely lead to her psychological decompensation or substance abuse. When
defendant’s symptoms were uncontrolled in the past, she engaged in violent behavior.
Indeed, defendant testified that she had difficulty in the past controlling her behavior.
From that evidence, in the light most favorable to the jury’s finding, a jury could
reasonably have concluded that defendant, by reason of her mental disease, defect, or
disorder, had serious difficulty controlling her dangerous behavior, and represented a
substantial danger of physical harm to others; and that the danger was not controlled by
medication.
       We find defendant’s arguments that Hannifin’s conclusions were based on
speculation or conjecture to be unpersuasive. Hannifin reviewed defendant’s medical
records and examined her, described defendant’s depressive symptoms that put her at risk
of decompensation or drug use, and explained that her lack of insight into those
symptoms would prevent long-term control of her symptoms and behaviors. Hannifin’s
opinion of defendant’s dangerousness as a result of her mental condition was a prediction
based on her review of defendant’s history and records, examination of defendant, and
professional training and experience. That was sufficient to support the jury’s finding.
That Hannifin did not predict the exact mechanism by which defendant’s decompensation
and drug use might occur did not render her opinion speculative.
       We also find defendant’s argument that defendant’s depressive symptoms were
inadequate to render her unable to control her dangerous behavior to be unpersuasive.

                                             9.
Defendant invites us to conclude that because defendant did not presently suffer from the
psychotic portion of schizoaffective disorder, depressive type—only the mood portion—
that she was not unable to control her symptoms or dangerous behavior. (Cf. Zapisek,
supra, 147 Cal.App.4th at pp. 1165–1168 [evidence that defendant experienced psychotic
symptoms and had assaultive behaviors was sufficient to support an extension pursuant to
section 1026.5]; People v. Bowers, supra, 145 Cal.App.4th at p. 879 [same].) While
demonstrating that a defendant suffers from psychotic symptoms like hallucinations and
delusions that cause a defendant to be dangerous are one way to prove that extension of
commitment is required pursuant to section 1026.5, it is not the only path. (See, e.g.,
People v. Williams (2015) 242 Cal.App.4th 861, 872–874; People v. Kendrid (2012) 205
Cal.App.4th 1360, 1364–1365, 1370.) Moreover, we are not permitted to discount or
reweigh Hannifin’s opinion that defendant’s depressive symptoms and lack of insight
into them posed a substantial risk of defendant’s decompensation, drug use, and harm to
others. (Williams, at p. 874; People v. Mercer (1999) 70 Cal.App.4th 463, 466–467.)
                                     DISPOSITION
       The order is affirmed.




                                            10.